DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/21.
Applicant’s election without traverse of claims 1-4 in the reply filed on 6/7/21 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The step of forming (cl 1:3-4) is indefinite because it is unclear whether or not it is related to the provided mold.  If the step of forming is performed in the mold, it should be clearly and positively recited as such.
	

 	The step of positioning (cl 1:5-7) is indefinite because it is unclear whether or not it is related to the opened mold.  If the step of positioning is performed in the opened mold having the injection molded thermoplastic panel therein, it should be clearly and positively recited as such.
 	The phrase “the injection molded panel” (cl 1:5) lacks antecedent basis in the claim.  The phrase should be changed to –the injection molded thermoplastic panel--.
 	The step of reclosing the mold (cl 1:8) is indefinite because it is unclear whether or not the reclosed mold has the injection molded thermoplastic panel and positioned manifold distribution system therein.  If the panel and system are retrained within the reclosed mold, it should be clearly and positively recited as such.
 	The step of subsequently forming (cl 1:8-9) is indefinite because it is unclear whether or not it is related to the reclosed mold.  If the step of forming is performed in the reclosed mold having the injection molded thermoplastic panel and positioned manifold distribution system therein, it should be clearly and positively recited as such.
 	Correction is required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach joining two injection molded parts : 7081179,7097439, and 7291302.  EP1060868 and JP11179758 teach injection molding manifolds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744